DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 6651747).
With regards to claims 1 and 10, it discloses a method and a downhole tool for perforating a tubular in a wellbore, the downhole tool comprising: perforating charges (16, col. 7:29-31) detonatable to perforate the tubular; and a centralizing system comprising: extendable members (22) each extendable between a retracted position and an extended position, wherein the extendable members each comprise an arm (Fig. 17, 18, element 1028, 1058) rotatable between the retracted position and the extended position to engage a surface of the tubular when extended, thereby biasing the downhole tool away from the surface of and centralized within the tubular (col. 5:7-26); and power charges, each power charge ignitable to extend an arm from the retracted position to the extended position (col. 9:4-20). 
With regards to claim 2 and 11, it discloses an axial displacement system for each arm, each axial displacement system comprising one of the power charges and a piston (Fig. 17, element 1022), wherein ignition of the power charge (col. 9:4-20) moves the piston away from the power charge, causing the arm to rotate to the extended position.
With regards to claim 3 and 12, it discloses each axial displacement system further comprises a cylinder (1014, 1026), wherein one of the pistons is moveable in each cylinder and defines a first chamber (1017) and a second chamber (1025) within each cylinder, one of the power charges being located in the first chamber (col. 9:4-20).
With regards to claim 4 and 13, it discloses activation of the arms with the power charges is separate from the detonation of the perforating charges (col. 6:34-38).
With regards to claim 5 and 15, it discloses a detonator (Fig. 4, element 206) detonatable separately from the power charge (Fig. 4, element 174) to initiate a ballistic sequence that detonates the perforating charges.
With regards to claim 6 and 16, it discloses two of the arms are positioned on opposite longitudinal sides of the perforating charges (Fig. 17).
With regards to claim 7, 14 and 17, it discloses bias members (1074), each configured to produce a biasing force to return an arm to the retracted position from the extended position.
With regards to claim 8, it discloses each arm (1058) is rotatable about a pin (1051) to move the arm between the retracted position and the extended position.
With regards to claim 9, it discloses pistons (Fig. 17, element 1022), each piston coupled to a portion of an arm such that axial motion of the piston causes rotation of the arm.
With regards to claim 18, it discloses a system for perforating a wellbore, the system comprising: a wireline (Fig. 1, element 12); perforating charges (16, col. 7:29-31) connected with the wireline and detonatable to perforate the tubular; and a centralizing system comprising: extendable members (22, 1028, 1058) each extendable between a retracted position and an extended position, wherein the extendable members each comprise an arm (1028, 1058) rotatable between the retracted position and the extended position to engage a surface of the tubular when extended, thereby biasing the downhole tool away from the surface of and centralized within the tubular (col. 5:7-26); and power charges (col. 9:4-20), each power charge ignitable to extend an arm from the retracted position to the extended position.
With regards to claim 19, it discloses an axial displacement system for each arm, each axial displacement system comprising one of the power charges and a piston (1022), wherein ignition of the power charge moves the piston away from the power charge, causing the arm to rotate to the extended position.
With regards to claim 20, it discloses bias members (1074), each configured to produce a biasing force to return an arm to the retracted position from the extended position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676